97 S.W.3d 529 (2003)
STATE of Missouri, Respondent,
v.
Dawayne KERNS, Appellant.
No. ED 80607.
Missouri Court of Appeals, Eastern District, Division Four.
February 11, 2003.
Lisa M. Stroup, Assistant State Public Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Andrea Mazza Follett, Assistant Attorney General, Jefferson City, MO, for respondent.
Before WILLIAM H. CRANDALL, P.J., SHERRI B. SULLIVAN and GLENN A. NORTON, JJ.

ORDER
PER CURIAM.
Dawayne Kerns appeals his conviction on two counts of statutory rape in the first degree.
We have reviewed the briefs of the parties and the record on appeal and find no error requiring reversal. As no jurisprudential purpose would be served by a written opinion, we affirm the judgment under Rule 30.25(b).